             Case 2:18-cr-00422-SMB Document 797 Filed 10/25/19 Page 1 of 2


                                   DISTRICT JUDGE'S MINUTES
                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: Susan M. Brnovich           Date: October 25, 2019
USA v. Lacey et al                               Case Number: CR-18-00422-PHX-SMB

Assistant U.S. Attorney: Reginald E. Jones ,Kevin Rapp, Margaret Perlmeter, Peter Kozinets,
Andrew Stone
Defendant-1: Michael Lacey
Interpreter: N/A
Attorney for Defendant: Whitney Bernstein for Paul Cambria and James Grant, Retained
Defendant: X Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ

Defendant-2: James Larkin
Interpreter: N/A
Attorney for Defendant: Thomas Bienert Jr. and Whitney Bernstein and James Grant,
Retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ

Defendant-3: Scott Spear
Interpreter: N/A
Attorney for Defendant: Bruce Feder, Retained
Defendant: ☒ Present ☐ Not Present ☒ Released              ☐ Custody ☐ Summons ☐ Writ

Defendant-4: John Brunst
Interpreter: N/A
Attorney for Defendant: Ariel Neuman, Retained
Defendant: ☒ Present ☐ Not Present ☒ Released              ☐ Custody ☐ Summons ☐ Writ

Defendant-6: Andrew Padilla
Interpreter: N/A
Attorney for Defendant: David Eisenberg, CJA
Defendant: X Present Not Present ☒ Released ☐ Custody ☐ Summons
             Case 2:18-cr-00422-SMB Document 797 Filed 10/25/19 Page 2 of 2

USA v. Lacey et al                                                           Date: October 25, 2019
Case Number: CR-18-00422-PHX-SMB                                                         Page 2 of 2
Defendant-7: Joye Vaught
Interpreter: N/A
Attorney for Defendant: David Eisenberg for Joy Bertrand, CJA
Defendant: ☐ Present ☒ Not Present ☒ Released/Waived☐ Custody ☐ Summons ☐
Writ



1:00 P.M. Day 2 Evidentiary hearing on defendant’s motion to compel (Doc. 643) held.
Matthew Frost examination continues. Exhibits 10,11,12,13 admitted. 2:30 P.M. Court in
recess. 2:40 P.M. Court in session. Richard Robinson sworn and examined. Tami Loehrs
sworn and examined. Exhibit 125 admitted. Witness designated as an expert. Exhibit 128
admitted for demonstrative only. Exhibits 183,184, 185,31,32,35 admitted.

The evidentiary hearing will continue to 12/2/2019 at 8:30 A.M. 5:19 P.M. Court is in recess.




Court Reporter Christine Coaly                                                  Start: 1:00 PM
Deputy Clerk Traci Abraham                                                      Stop: 5:18 PM




                                             Page 2 of 2
